WALKER, J.
This is a companion case with James H. Rachford, Appellant, v. City of Port Neches, Appellee, 46 S.W.(2d) 1057, decided by this court on the 10th day of December, 1931, to which we make reference for a statement of the nature and result of the suit and the facts and assignments and propositions involved herein. The facts of this case are identical with the facts in the Rachford Case, except under the seventeenth paragraph of the answer in the Rachford Case. In this case appellant offered evidence in support" of the answer instead of relying upon the admissions made by appellees.
The Rachford Case was tried to the court without a jury, and certain issues in that case were decided by us upon the theory that the court’s conclusions of fact had support in the evidence. This case was tried to a jury with an instructed verdict. We think the undisputed facts fully sustain the instruction.
For the reasons stated in the Rachford Case, the judgment of the lower court herein is in all things affirmed.
Affirmed.